Citation Nr: 0712304	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-04 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
gastrointestinal disability.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
peripheral vascular disability manifested by skin ulcers.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran was initially denied compensation under 38 U.S.C. 
§ 1151 for a gastrointestinal disability and a peripheral 
vascular disability manifested by skin ulcers (originally 
claimed as "stomach pains and sores on legs") in a June 
2001 rating decision.  The veteran disagreed with that 
decision and initiated the instant appeal.  The appeal was 
perfected by the veteran's submission of his substantive 
appeal (VA Form 9) in January 2003.

The veteran failed to report for a hearing which was 
scheduled to be conducted before a Veterans Law Judge at the 
RO in July 2004.  To the Board's knowledge, the veteran has 
offered no explanation as to why he was unable to appear and 
has since made no request for another hearing.  Accordingly, 
the Board will proceed as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2006) [noting that 
failure to appear for a scheduled hearing is treated as a 
withdrawal of the claimant's request for a hearing].

The Board remanded the case in November 2004 for the purpose 
of ensuring compliance with the notice provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) and obtaining 
an additional VA examination.  The response of the VA Appeals 
Management Center (AMC) to these requests will be discussed 
in greater detail below.  The AMC denied the veteran's claims 
in a December 2006 supplemental statement of the case (SSOC).  
The case is now once again before the Board.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran seeks compensation under 38 U.S.C. § 1151 for a 
gastrointestinal disability and a peripheral vascular 
disability manifested by skin ulcers.  
He essentially contends that his current gastrointestinal 
symptomatology is the result of various medications 
prescribed by VA physicians over the years to treat his 
peripheral vascular disability, namely blood thinners such as 
coumadin, and non-steroidal anti-inflammatory drugs (NSAIDs) 
such as aspirin and naprosyn.  He specifically argues that 
the prescription of these drugs concurrently was instrumental 
in bringing about his current stomach maladies.  

While the veteran has been rather vague regarding the 
etiology of his peripheral vascular difficulties and 
associated skin ulcers, he appears to be contending that this 
condition was aggravated beyond its normal course by the 
medication regimen described above.

Before the Board can properly adjudicate these claims, 
additional development is in order.

Reason for remand

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

The Board's November 2004 remand specifically requested that 
the veteran be scheduled for a VA examination addressing the 
nature and etiology of his gastrointestinal symptomatology, 
peripheral vascular disability, and associated skin ulcers 
(the latter being referred to as "a disorder manifested by 
leg sores").  The remand specifically requested that the 
examining physician answer three inquiries.  First, the 
examiner was asked to identify any gastrointestinal 
disability or disability manifested by skin ulcers which was 
present.  Second, for each condition identified, the examiner 
was asked to express an opinion as to whether any condition 
so identified was either caused or aggravated by VA 
treatment.  Finally, if the examiner concluded that any 
identified disability was caused or aggravated by VA 
treatment, an opinion was to be expressed as to whether such 
was the result of negligence on the part of the veteran's VA 
caregivers or an event not reasonably foreseeable.  

With respect to the veteran's gastrointestinal 
symptomatology, the December 2005 VA examiner diagnosed the 
veteran with antral gastritis and erosive duodenitis, both of 
which he concluded were the product of NSAIDs prescribed by 
VA physicians.  The examiner did not, however, express an 
opinion as to whether the prescription of these medications 
represented carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the veteran's VA caregivers.  The examiner also failed to 
express an opinion as to whether the development of antral 
gastritis and erosive duodenitis was an unforeseeable 
consequence of the prescriptions of NSAIDs.  The Board's 
remand requested answers to each of these questions.  Because 
they were not obtained, the case must again be remanded so 
that an additional medical opinion addressing them can be 
obtained.

The December 2005 VA examination report also failed to 
address any of the pertinent questions outlined above 
relating to the veteran's peripheral vascular disability and 
accompanying skin ulcers.  As outlined above, the Board's 
November 2004 remand requested a medical opinion as to 
whether this condition was aggravated by VA treatment and if 
so whether such aggravation was the result of negligence of 
the part of VA or an event not reasonably foreseeable.  The 
December 2005 VA examination report, however, noted only that 
the veteran had stasis dermatitis around the right ankle and 
a history of deep venous thrombosis.  No opinion was 
expressed regarding the issues of aggravation, negligence, or 
forseeability as requested by the Board.  [This is not 
entirely surprising: the December 2005 VA examiner was a 
gastroenterologist, evidently with no particular expertise in 
cardiovascular or skin disabilities.]  The case must 
therefore be remanded so that an additional medical opinion 
can be obtained addressing the veteran's peripheral vascular 
symptomatology.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Because the AMC failed to comply 
with several of the Board's remand instructions, the case 
must be remanded so that additional development and 
readjudication can be accomplished.

The Board also notes in passing that the December 2005 VA 
examiner also served as the veteran's gastroenterologist for 
nearly a decade, and as such has been actively involved all 
treatment modalities employed.  For obvious reasons, it is 
inappropriate for such physician to render an opinion in this 
case, as doing so may place him in the awkward position of 
having to comment on whether his own actions constitute 
negligence.  On remand, the required records review should 
therefore be conducted by a physician who has not previously 
examined the veteran or otherwise offered an opinion in this 
case.

This case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following actions:

1.  Concerning the claimed 
gastrointestinal disorder, VBA should 
arrange for review of the veteran's VA 
claims folder by an appropriately 
qualified physician who has not 
previously examined the veteran.  After 
reviewing the claims file, the physician 
should express an opinion as to whether 
the prescription of NSAIDs by the 
veteran's VA caregivers constituted 
carelessness, negligence, lack of proper 
skill, error of judgment, or similar 
instance of fault on their part.  The 
physician should also express an opinion 
as to whether the development of antral 
gastritis and/or erosive duodenitis was 
an unforeseeable consequence of the 
prescription of NSAIDs.  If the reviewer 
deems it necessary, the veteran should 
undergo physical examination and/or 
diagnostic testing.  The reviewing 
physician's opinion should be associated 
with the veteran's VA claims folder.

2.  VBA should also arrange for review of 
the claims file by an appropriately 
qualified physician who has not 
previously examined the veteran to 
determine the nature and severity of his 
peripheral vascular disabilities and 
accompanying skin ulceration.  After 
reviewing the file, the physician should 
express an opinion as to whether this 
condition was aggravated beyond its 
normal course by VA treatment, 
particularly the prescription of blood 
thinners and NSAIDs simultaneously.  If 
such aggravation is present and found to 
be the result of VA treatment, the 
reviewing physician should express an 
opinion as to whether such is the result 
of carelessness, negligence, lack of 
proper skill, error of judgment, or 
similar instance of fault on the part of 
VA; or an event not reasonably 
foreseeable.  If the reviewer deems it 
necessary, the veteran should undergo 
physical examination and/or diagnostic 
testing.  The reviewing physician's 
opinion should be associated with the 
veteran's VA claims folder.

3.  Thereafter, VBA should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



